Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 21, 1971, convicting him of burglary in the second degree, upon a plea of guilty, and sentencing him to a maximum of five years’ imprisonment. Judgment reversed, on the law, and case remanded to the County Court for resentencing in accordance with the views herein set forth. At the time of the guilty plea, defendant stated he had used narcotics, though not for five years, and that he had been taking methadone at the time of his arrest. The probation report indicates that he was civilly committed both in 1967 and 1969 to the Narcotics Addiction Control Commission. The report further shows that the burglary which was the subject of the indictment in this case was committed in order to purchase drugs and that defendant had been receiving methadone daily until the time of his arrest. Under these circumstances, defendant should have been examined and sentenced in accordance with sections 207 and 208 of the Mental Hygiene Law (People v. Sczerbaty, 37 A D 2d 428; People v. Batson, 39 A D 2d 586; People v. Maranez, 39 A D 2d 589). Rabin, P. J., Hopkins, Munder, Brennan and Benjamin, JJ., concur.